

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT




SECOND AMENDMENT (the “Amendment”) entered into as of July 7, 2009 by and
between CPI AEROSTRUCTURES, INC. (the “Borrower”), and SOVEREIGN BANK (the
“Bank”).


WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan
Agreement dated as of August 13, 2007, as amended by that  First  Amendment
dated as of October 22, 2008, as same may be hereafter amended and modified (the
“Agreement”); and


WHEREAS, the Borrower has requested that the Bank make available, and the Bank
has agreed to extend to Borrower, an additional $1,000,000.00 under the
revolving credit facility, subject to the provisions hereof; and


WHEREAS, the Borrower has requested that the Bank amend, and the Bank has agreed
to amend, certain provisions of the Agreement, subject to the terms and
conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.


2. Subject to the terms and conditions hereof, the Agreement is hereby amended
as follows:


(A) Section 1.1 is amended by deleting the definition of Termination Date
contained therein, and  substituting the following therefor:




“‘Termination Date’ shall mean (i) with respect to Revolving Credit Loans,
August 31, 2011, or (ii) with respect to the Term Loan, the Maturity Date, or if
such dates are not a Business Day, the Business Day next succeeding such date.”




(B)           Section 2.1 is amended by deleting the language contained therein
and substituting the following therefor:


“2.1          Revolving Credit Commitment.  Subject to the terms and conditions
hereof, the Bank agrees to make

 
 

--------------------------------------------------------------------------------

 

revolving credit loans to the Borrower (collectively, the “Revolving Credit
Loans”) from time to time during the Commitment Period in the aggregate
principal amount at any one time outstanding of up to (but not exceeding)
$3,500,000.00, as such maximum available amount may be hereafter reduced as
provided in this Agreement (the “Commitment”).  During the Commitment Period,
the Borrower may use the Commitment for obtaining Revolving Credit Loans by
borrowing, paying, prepaying in whole or in part and reborrowing on a revolving
basis, all in accordance with the terms and conditions hereof provided that no
more than six (6) types of Libor Rate Loans may be outstanding at any time.”




(C)           Section 2.2 is amended by deleting the language contained therein
and substituting the following therefor:


“2.2           Revolving Credit Note.  The Revolving Credit Loans made by the
Bank to the Borrower pursuant to Section 2.1 hereof shall be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit A hereto
with appropriate insertions (the “Revolving Credit Note”), payable to the order
of the Bank and representing the obligation of the Borrower to pay the lesser of
(a) the amount of the Commitment, or (b) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Bank to the Borrower, with interest
thereon as hereinafter prescribed.  The Revolving Credit Note shall (i) be dated
the date hereof, (ii) be stated to mature on the Termination Date and (iii) bear
interest with respect to the unpaid principal balance thereof from time to time
outstanding at a rate per annum to be elected by the Borrower in accordance with
the notice provisions set forth in Section 2.3 hereof, and, in the case of Libor
Rate Loans, for the Interest Period therein specified, equal to (y) the greater
of 4.0% or 3.5% in excess of the Libor Rate, or (z) the greater of 4% or .75% in
excess of the Prime Rate.  All computations of interest under this Agreement
shall be made on the basis of a three hundred sixty (360) day year and the
actual number of days elapsed.  In all cases, interest shall be payable as
provided in Section 2.9(a) hereof, subject to Section 10.13 hereof.  After any
stated or accelerated maturity, the Revolving Credit Note shall bear interest at
the rate set forth in Section 2.9(c) hereof, subject to Section 10.13 hereof.”

 
 

--------------------------------------------------------------------------------

 



(D)           Section 2.4 is amended by deleting the language contained therein
and substituting the following therefor:


“2.4           Commitment Fee.  As additional compensation for the Commitment on
the revolving basis provided for herein, the Borrower agrees to pay the Bank a
commitment fee for the Commitment Period at the rate of .50% per annum on the
average daily unused portion of the Commitment hereunder.  Such commitment fee
shall be payable quarterly, on the last day of each March, June, September and
December during the Commitment Period, commencing September 30, 2009, and on the
Termination Date.  If the Borrower so fails to pay any such amount to the Bank
the obligations to make such payment shall bear interest from such date not paid
when due at the Post Default Rate.  The obligation to so pay interest shall not
be construed so as to waive the requirement to pay the commitment fees as
hereinabove set forth.”




(E)           Section 7.7 is amended by deleting the language contained therein
and substituting the following therefor:




“7.7           Sales of Receivables; Sale - Leasebacks.  Sell, discount or
otherwise dispose of notes, accounts receivable or other obligations owing to
the Borrower, with or without recourse, except for the purpose of collection in
the ordinary course of business, other than accounts receivable owed by United
Technologies Corporation and subject to that Lien Priority Agreement between the
Bank and Citibank, N.A.; or sell any asset pursuant to an arrangement to
thereafter lease such asset from the purchaser thereof.”




(F)           Exhibit A of the Agreement is hereby amended by deleting same and
substituting therefore Exhibit A annexed hereto.


(G)           Except as amended herein, all other provisions of the Agreement
shall remain in full force and effect, and are hereby ratified.


3.           The Bank and the Borrower agree that as of June 24, 2009, the
aggregate outstanding principal amount of:  (i) the Revolving Credit Loans as
evidenced by the Revolving Credit Note is $2,400,000.00, and interest has been
paid through June 1, 2009.

 
 

--------------------------------------------------------------------------------

 



4.           The Borrower hereby represents and warrants to the Bank that:


(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that the
December 31, 2006 date in Section 3.1 of the Agreement shall be deemed to be
December 31, 2008, and the March 31, 2007 date in Section 3.1 of the Agreement
shall be deemed to be March 31, 2009.


(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect
hereto.


(c)           There are no defenses or offsets to the Borrower's obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Bank referred to in the Agreement.


5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement, except those receivables sold in accordance with Section
7.7 of the Agreement as amended herein.  Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).


6.           The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Agreement or any of the documents referred to therein, or (b)
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Agreement or any documents referred to
therein.  Whenever the Agreement is referred to in the Agreement or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Agreement as modified by
this Amendment.


7.           The Borrower agrees to pay on demand, and the Bank may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby.


8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:

 
 

--------------------------------------------------------------------------------

 



(a) The Bank shall have received four (4) executed, original counterparts of
this Amendment together with the original, executed Amended and Restated
Revolving Credit Note.


(b) The Bank shall have received updated UCC searches of the Borrower, a current
Good Standing Certificate for the Borrower from New York State and an opinion of
counsel, in each case satisfactory to the Bank and its counsel.


(c) The Bank shall have received four (4) executed counterparts of the Officer's
Certificate of the Borrower together with any other action (in form and
substance satisfactory to the Bank and its counsel) taken by the Borrower to
authorize the execution, delivery and performance of this Amendment and such
other documents as the Bank or its counsel may require.


(d) The Bank shall have received (i) an extension fee with respect to the
Revolving Credit Note of $5,000.00, and (ii) payment of the fees and
disbursements of the Bank’s outside counsel with respect to this Amendment.


9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Bank retroactive
to such date.


10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


CPI AEROSTRUCTURES, INC.




By: /s/ Vincent Palazzolo
Vincent Palazzolo
Chief Financial Officer


SOVEREIGN BANK




By: /s/ Christine Gerula
   Christine Gerula
 Senior Vice President

 
 

--------------------------------------------------------------------------------

 

State of New York, County of Suffolk, ss:


On the 7th day of July, in the year 2009, before me the undersigned, personally
appeared VINCENT PALAZZOLO, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Catherine A. Clare
Notary Public










State of New York, County of Suffolk, ss:


On the 7th day of July, in the year 2009, before me the undersigned, personally
appeared CHRISTINE GERULA, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that she executed the same in her
capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


/s/ John G. Fitzpatrick
Notary Public







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF AMENDED AND RESTATED
REVOLVING CREDIT NOTE


$3,500,000.00
Melville, New York
As of July 7, 2009



CPI AEROSTRUCTURES, INC., a New York corporation (the “Borrower”), for value
received, hereby promises to pay to the order of SOVEREIGN BANK (the “Bank”) on
the Termination Date (as such term is defined in the Agreement), at the office
of the Bank specified in Section 10.1 of the Credit Agreement dated as of August
13, 2007, as amended by that First Amendment dated  as of October 22, 2008 and
that Second Amendment dated as of July 7, 2009 each between the Borrower and the
Bank, as amended from time to time (as so amended, the “Agreement”; terms
defined in the Agreement shall have their defined meanings when used in this
Note), in lawful money of the United States of America and in immediately
available funds the principal amount of THREE MILLION FIVE HUNDRED THOUSAND AND
00/100 ($3,500,000.00) DOLLARS or, if less than such principal amount, the
aggregate unpaid principal amount of all Revolving Credit Loans made by the Bank
to the Borrower pursuant to Section 2.1 of the Agreement.  The Borrower further
promises to pay interest at said office in like money on the unpaid principal
balance of this Note from time to time outstanding at an annual rate as selected
by the Borrower pursuant to the terms of Section 2 (inclusive) of the
Agreement.  Interest shall be computed on the basis of a 360-day year for actual
days elapsed and shall be payable as provided in the Agreement.  All Loans made
by the Bank pursuant to subsection 2.1 of the Agreement and payments of the
principal thereon may be endorsed by the holder of this Note on the schedule
annexed hereto, to which the holder may add additional pages.  The aggregate net
unpaid amount of Revolving Credit Loans set forth in such schedule shall be
presumed to be the principal balance hereof.  After the stated or any
accelerated maturity hereof, this Note shall bear interest at a rate as set
forth in the Agreement, payable on demand, but in no event in excess of the
maximum rate of interest permitted under applicable law.


This Note is the Revolving Credit Note referred to in the Agreement, and is
entitled to the benefits thereof and may be prepaid, and is required to be
prepaid, in whole or in part (subject to the indemnity provided in the
Agreement) as provided therein.


Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.


This Note shall replace and supersede the Revolving Credit Note made by the
Borrower to the order of the Bank dated August 13, 2007 (the “Prior Note”);
provided, however, that the execution and delivery of this Note shall not in any
circumstance be deemed to have terminated, extinguished or discharged the
Borrower’s indebtedness under such Prior Note, all of which indebtedness shall
continue under and be governed by this Note and the documents, instruments and
agreements executed pursuant hereto or in connection herewith.  This Note is a
replacement, consolidation, amendment and

 
 

--------------------------------------------------------------------------------

 

restatement of the Prior Note and IS NOT NOVATION.  The Borrower shall also pay
and this Note shall also evidence any and all unpaid interest on the Revolving
Credit Loans made by the Bank to the Borrower pursuant to Prior Note, and at the
interest rate specified in the Agreement, for which this Note has been issued as
replacement therefore.




This Note shall be construed in accordance with and governed by the laws of the
State of New York.


 
CPI AEROSTRUCTURES, INC.
































 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS AND PAYMENT OF PRINCIPAL
TO AMENDED AND RESTATED REVOLVING CREDIT NOTE
DATED AS OF JULY 7, 2009
BY
CPI AEROSTRUCTURES, INC.
TO
SOVEREIGN BANK
 
 
 
 
Date
 
 
 
Amount
of Loan
 
 
 
Interest Rate
 
 
Last Day
of  Interest Period
 
 
Balance Principal Paid
 
 
 
Remaining Unpaid
 
 
 
Notation Made By




                     


 
 

--------------------------------------------------------------------------------

 
